     Case 2:09-cv-01877-BWA-DPC Document 280 Filed 06/09/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 ARABIA WHITFIELD, et al.                                           CIVIL ACTION

 VERSUS                                                             NO. 09-1877 c/w 09-8074
                                                                    PERTAINS TO 09-1877
 WARREN RILEY, et al.
                                                                    SECTION M (2)


                                      ORDER & REASONS

       Before the Court is the motion in limine of plaintiff Arabia Whitfield to admit the 2016

department of police interoffice correspondence by Paul M. Noel.1 Defendants Warren Riley,

Joseph Meisch, Daniel Scanlan, Greg Lapin, Steven Keller, Marcellus White, Julio Alonzo, Larisa

Austin, Regina Barr, Colette Booth, and the City of New Orleans (collectively, the “Defendants”)

oppose the motion.2 Having considered the parties’ memoranda, the record, and the applicable

law, the Court issues this Order & Reasons denying the motion.

       This case arises from the fatal police shooting of Adolph Grimes, III in the early-morning

hours of January 1, 2009. On May 31, 2016, Paul Noel, in his capacity as the chief of operations

of the New Orleans Police Department (“NOPD”), wrote a memorandum outlining his suggestion

for an armed robbery abatement strategy.3 Noel recommended a four-pronged approach utilizing

an investigative team, a plain clothes team, a tactical team, and support liaisons.4 The plain clothes

team was intended to work in conjunction with the other teams to covertly “observe suspicious

activity, persons or vehicles.”5 Noel recommended that they “should contact uniform officers to




       1
         R. Doc. 168.
       2
         R. Doc. 204.
       3
         R. Doc. 204-1.
       4
         Id. at 2.
       5
         Id.
      Case 2:09-cv-01877-BWA-DPC Document 280 Filed 06/09/21 Page 2 of 3




conduct all investigatory stops. They should not engage suspects unless it is an emergency and

only as a last resort.”6

        In support of her motion, Whitfield states that the memorandum is relevant because it

shows that the shooting of Grimes was foreseeable as there was a “deficiency in NOPD’s policy.”7

Further she says that the memorandum is germane because it shows that in 2016, the NOPD still

“failed to train their officers on approaching citizens and calling for tactical officers to approach

citizens.”8 Ultimately, she argues, it is helpful to the jury because it “outlines what the plain clothes

officers should have done and how this shooting could have been prevented.”9 Alternatively,

Whitfield argues that the memorandum is admissible under Rule 803 as the record of a regularly

conducted activity.10 And Whitfield argues that the memorandum cannot be excluded as a

subsequent remedial measure under Rule 407 of the Federal Rules of Evidence because Noel’s

recommended policies were never adopted by the NOPD.11

        In opposition, Defendants note that Whitfield failed to attach the memorandum in question

to her motion which “allows Plaintiff to mischaracterize the document.”12                Substantively,

Defendants argue that the memorandum is inadmissible because Defendants cannot lay a

foundation for its admission at trial and it constitutes hearsay.13 Defendants contend that the

memorandum is not relevant because it is a recommended tactical strategy to combat armed

robbery and it was created seven years after the incident.14            Finally, they argue that the

memorandum is inadmissible under Rule 407 because it is a subsequent remedial measure and


        6
          Id.
        7
          R. Doc. 168-1 at 5, 7-8.
        8
          Id. at 8.
        9
          Id. at 11.
        10
           Id.
        11
           Id. at 3-5.
        12
           R. Doc. 204 at 1.
        13
           Id. at 2-3.
        14
           Id. at 3-5.

                                                   2
      Case 2:09-cv-01877-BWA-DPC Document 280 Filed 06/09/21 Page 3 of 3




“nothing will discourage development of policy more than allowing internal discussions and the

first drafts of policy to become trial materials.”15

        Rule 401 of the Federal Rules of Evidence states that “[e]vidence is relevant if: (a) it has

any tendency to make a fact more or less probable than it would be without the evidence; and (b)

the fact is of consequence in determining the action.” “Irrelevant evidence is not admissible.”

Fed. R. Evid. 402. Here, Whitfield has not shown that the memorandum is relevant to the case.

To establish a claim under 42 U.S.C. § 1983 against a local government, the plaintiff must show

that action pursuant to an official policy caused their injury. Connick v. Thompson, 563 U.S. 51,

60 (2011). “Official municipal policy includes the decisions of a government’s lawmakers, the

acts of its policymaking officials, and practices so persistent and widespread as to practically have

the force of law.” Id. at 61. It defies logic to suggest that a policy recommended seven years after

the shooting makes it more or less probable that there was an official municipal policy in place in

2009 that caused Grimes’s death. The memorandum concerns a proposed armed robbery strategy

– a strategy neither conceived of nor acted upon on the night of the incident. Nor does either party

argue that the incident involved an armed robbery. Therefore, the memorandum should be

excluded as irrelevant.

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that the motion in limine of plaintiff Arabia Whitfield to admit the 2016

department of police interoffice correspondence by Paul M. Noel (R. Doc. 168) is DENIED.

        New Orleans, Louisiana, this 9th day of June, 2021.


                                                       ________________________________
                                                       BARRY W. ASHE
                                                       UNITED STATES DISTRICT JUDGE


        15
             Id. at 5.

                                                   3
